Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on December 01, 2020.  Claims 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1.

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of determining a reference deceleration driving distance of the vehicle; determining whether the reference deceleration driving distance is less than or equal to a distance between the vehicle and the traffic light; and when it is determined that the reference deceleration driving distance is less than or equal to the distance between the vehicle and the traffic light, determining, a speed profile including an actual deceleration driving distance of the vehicle based on a waiting distance of a waiting vehicle that waits before the traffic light as recited in independent claims 1 and 6.
The step fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  That is, a driver normally performs these mental calculations in the normal course of driving. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  The present claims merely recite a controller and a navigator which may include a global positioning system (GPS) receiver.  

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: “controller”; and “navigator” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
As for dependent claims 2-5 and 7-10, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract idea.  Therefore, the invention of the claims as a whole, considering all claim elements both individually and in combination, are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “the server”.  ¶ [0037] of the specification states “The control unit 240 may receive traffic light information including current traffic light status information (e.g., red signal information, which is stop signal information) and current stop signal residual time information of the traffic light from the server 300 included in a road infrastructure (road-based communication facility).  Without the server, the controller is not capable of making the determinations recited in the claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., KR 20210031066 A.

Regarding claim 1, Lee teaches a method for controlling deceleration of a vehicle, the method comprising: 
determining, by a controller, a reference deceleration driving distance of the vehicle based on current speed information of the vehicle and stop signal residual time information of a traffic light located ahead of the vehicle;  (Lee, see at least page 4 ¶ 4 which states “As described above, in the present invention, before the vehicle enters the intersection in front, the controller 20 determines whether it is possible to pass the intersection based on the intersection information and traffic light information (location information and operation information), and real-time traffic information in front.  An optimal speed profile (target speed profile) that can minimize energy loss when passing through an intersection is created.” and page 5 ¶ 2 which states “the traffic light operation information includes signal states such as red, blue, and yellow signals and left turn signals indicated by the traffic lights (signals) and remaining time information of the current signal state, and an external vehicle system such as an SPaT system (V2Isystem The traffic light operation information provided by) is received by the in-vehicle traffic light information receiving unit 13 and transmitted to the controller 20.”) 
determining, by the controller, whether the reference deceleration driving distance is less than or equal to a distance between the vehicle and the traffic light; (Lee, see at least page 5 ¶ 6 which states “In the present invention, the information related to the intersection and the traffic light, that is, the location of the intersection and the traffic light and the distance from the vehicle, and the signal state and remaining time information of the intersection traffic light, and the traffic information are not only the first intersection and the traffic light in front, but also the primary It may include information about the second intersection in front of the intersection and its traffic lights.” and page 5 ¶ 8 “Meanwhile, in the present invention, the controller 20 determines whether it is possible to pass through an intersection in front of the vehicle, and determines an optimum speed for passing through the intersection to generate a speed profile.”) and 
when it is determined that the reference deceleration driving distance is less than or equal to the distance between the vehicle and the traffic light, determining, by the controller, a speed profile including an actual deceleration driving distance of the vehicle based on a waiting distance of a waiting vehicle that waits before the traffic light. (Lee, see at least page 6 ¶ 1 “Accordingly, in an autonomous vehicle, it is necessary to control the vehicle speed based on the determination result of whether or not the vehicle in front can pass, and the determined optimum speed profile, rather than simply following the vehicle in front.”)

Regarding claim 2, Lee teaches a method for controlling deceleration of a vehicle, wherein determining the speed profile comprises: determining the speed profile including an actual deceleration driving time of the vehicle based on the actual deceleration driving distance of the vehicle. (Lee, see at least page 8 ¶ 6 which states “If, in the case of a vehicle equipped with an autonomous driving function, after the controller 20determines whether the intersection can pass or not and generates an optimum speed profile, the vehicle driving device 31 so that the vehicle can travel according to the optimum speed profile. And optimal acceleration/deceleration control for controlling the operation of the braking device 33.”)

Regarding claim 3, Lee teaches a method for controlling deceleration of a vehicle, wherein the method comprises: providing, by a server located outside the vehicle, the stop signal residual time information of the traffic light. (Lee, see at least page 8 ¶ 11 which states “If the signal state at the intersection is red or is a left turn signal even when driving straight ahead, the controller 20 provides traffic information received through the traffic information receiving unit 14 from an external system of the vehicle, for example, ITS or the road at the intersection. It is determined whether there is a stopped vehicle before entering the intersection in front by using the information on the vehicle stopping at the intersection transmitted from the information transmitting device and received through the traffic information receiving unit 14 (S7).”)


Regarding claim 6, Lee teaches a device for controlling deceleration of a vehicle, the device comprising: 
a navigator configured to provide distance information between the vehicle and a traffic light; (Lee, see at least page 4 ¶ 4 which states “As described above, in the present invention, before the vehicle enters the intersection in front, the controller 20 determines whether it is possible to pass the intersection based on the intersection information and traffic light information (location information and operation information), and real-time traffic information in front.  An optimal speed profile (target speed profile) that can minimize energy loss when passing through an intersection is created.” and 
a controller configured to: determine a reference deceleration driving distance of the vehicle based on current speed information of the vehicle and stop signal residual time information of the traffic light located ahead of the vehicle; (Lee, see at least page 4 ¶ 4 which states “As described above, in the present invention, before the vehicle enters the intersection in front, the controller 20 determines whether it is possible to pass the intersection based on the intersection information and traffic light information (location information and operation information), and real-time traffic information in front.  An optimal speed profile (target speed profile) that can minimize energy loss when passing through an intersection is created.” and page 5 ¶ 2 which states “the traffic light operation information includes signal states such as red, blue, and yellow signals and left turn signals indicated by the traffic lights (signals) and remaining time information of the current signal state, and an external vehicle system such as an SPaT system (V2Isystem The traffic light operation information provided by) is received by the in-vehicle traffic light information receiving unit 13 and transmitted to the controller 20.”)
determine whether the reference deceleration driving distance is less than or equal to a distance between the vehicle and the traffic light, (Lee, see at least page 5 ¶ 6 which states “In the present invention, the information related to the intersection and the traffic light, that is, the location of the intersection and the traffic light and the distance from the vehicle, and the signal state and remaining time information of the intersection traffic light, and the traffic information are not only the first intersection and the traffic light in front, but also the primary It may include information about the second intersection in front of the intersection and its traffic lights.” and page 5 ¶ 8 “Meanwhile, in the present invention, the controller 20 determines whether it is possible to pass through an intersection in front of the vehicle, and determines an optimum speed for passing through the intersection to generate a speed profile.”) and determine a speed profile including an actual deceleration driving distance of the vehicle based on a waiting distance of a waiting vehicle that waits before the traffic light when it is determined that the reference deceleration driving distance is less than or equal to the distance between the vehicle and the traffic light. (Lee, see at least page 6 ¶ 1 “Accordingly, in an autonomous vehicle, it is necessary to control the vehicle speed based on the determination result of whether or not the vehicle in front can pass, and the determined optimum speed profile, rather than simply following the vehicle in front.”)

Regarding claim 7, Lee teaches a device for controlling deceleration of a vehicle, wherein the controller is configured to: determine the speed profile including an actual deceleration driving time of the vehicle based on the actual deceleration driving distance of the vehicle. (Lee, see at least page 8 ¶ 6 which states “If, in the case of a vehicle equipped with an autonomous driving function, after the controller 20determines whether the intersection can pass or not and generates an optimum speed profile, the vehicle driving device 31 so that the vehicle can travel according to the optimum speed profile. And optimal acceleration/deceleration control for controlling the operation of the braking device 33.”)


Regarding claim 8, Lee teaches a device for controlling deceleration of a vehicle, wherein the controller is configured to: determine the reference deceleration driving distance of the vehicle based on the stop signal residual time information of the traffic light that is provided by a server located outside the vehicle. (Lee, see at least page 8 ¶ 11 which states “If the signal state at the intersection is red or is a left turn signal even when driving straight ahead, the controller 20 provides traffic information received through the traffic information receiving unit 14 from an external system of the vehicle, for example, ITS or the road at the intersection. It is determined whether there is a stopped vehicle before entering the intersection in front by using the information on the vehicle stopping at the intersection transmitted from the information transmitting device and received through the traffic information receiving unit 14 (S7).”)

Allowable Subject Matter
Claims 4-5 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 102(a)(1) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668